Citation Nr: 1622046	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that in March 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim. A transcript of that hearing has been associated with the record. 


FINDINGS OF FACT

1. The Veteran has a current bilateral hearing loss disability for VA purposes.

2. There is competent and credible evidence that the Veteran experienced in-service noise exposure.

3. The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to service.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duties to notify or assist is necessary. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

The Board now turns to the Veteran's claim that service connection is warranted for bilateral hearing loss. 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

In applying these standards, the Board first finds that the Veteran has a bilateral hearing loss disability for VA purposes. Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). The Veteran most recently underwent audiological testing with a private examiner in September 2015. At that time, the Veteran's audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
5
10
20
55
65
Left Ear
10
10
20
65
70

Further, the Veteran registered speech recognition scores of 80 percent for his right ear and 84 percent for his left ear during an April 2010 VA audiological examination. As such, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes, such that the first Shedden element has been met. 

The Board also finds competent and credible evidence of noise exposure during service. In multiple lay statements and during his March 2016 hearing testimony, the Veteran cited several examples of noise exposure during active duty, to include: exposure to bazooka fire during training, including one instance when a fellow soldier fired an M1A1 too early and within close range to the Veteran, causing near-total hearing loss for the rest of the day; daily exposure to high-pitched Morse Code signals during his role as an operator/interceptor with the Special Forces; and repeated exposure to weapons fire and aircraft engines without proper ear protection. 

The Veteran's testimony is both competent and credible. A veteran is competent to report that which he perceives through the use of his senses, including symptoms capable of being observed. See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's service personnel records confirm his assignment to a Special Forces unit as a radio operator, and do not indicate that the Veteran was fitted for ear protection during service. The Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are well-documented and unvarying throughout the record. Accordingly, the Board finds that the second Shedden element has been met.
Finally, the Board notes that there are conflicting nexus opinions of record. The Veteran underwent VA audiological examination in April 2010. At that time, the VA examiner opined that the Veteran's bilateral hearing loss was not likely due to in-service noise exposure. In doing so, the examiner asserted that the Veteran had a significant history of occupational noise exposure, which most likely had an impact on his current hearing loss. The examiner further noted that the Veteran's hearing had changed significantly since his separation from service, and that such changes could not be due to military noise exposure given that the Veteran was no longer exposed to such noise. 

However, the Board finds that the VA examiner's opinion is based upon an inaccurate understanding of the Veteran's history, and is therefore of limited probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate factual premise is not probative). The examiner's opinion is based largely upon the premise that the Veteran experienced significant occupational noise exposure while working in the warehouse of a food processing plant from 1971 until the mid-1980s. However, the Veteran has repeatedly indicated that he was required to wear hearing protection during work hours. This assertion is supported by a November 2015 letter from General Mills, which states that all employees are required to wear hearing protection consistent with OSHA laws while in the production area, and that no exceptions are allowed. Accordingly, any nexus opinion derived from the April 2010 VA examiner's opinion holds limited probative value.

Additionally, the record also contains a positive nexus opinion. The Veteran underwent private audiological examination in September 2015. At that time, the physician opined that the Veteran's bilateral hearing loss was likely related to his military service, given the significant noise exposure experienced during active duty. In offering this opinion, the physician also noted that the Veteran had no family history of hearing loss or prior otologic history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). The physician's opinion is further supported by the Veteran's repeated contention that his hearing loss began soon after his exit from service. See Layno, 6 Vet. App. at 469.

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his bilateral hearing loss is causally related to service. As such, service connection is warranted in this case. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


